Title: Thomas Jefferson to William Pinkney, 15 July 1810
From: Jefferson, Thomas
To: Pinkney, William


          
            Dear Sir
             
                     Monticello 
                     July 15. 10.
          
          I again trouble you with letters from mr Bradbury to his friends in England. he is a botanist & Naturalist of high qualifications
			 & Merit, and is now engaged in exploring Upper Louisiana. I feel a real interest in his pursuits, the result of which so far is communicated in some of these letters.
			 
			 
			 
			 On politics I have little to say, and little need be
			 said to you who are
			 better informed from another quarter. you will have seen that Massachusets, N. Hampshire & R. island have got back to the ground, which a temporary delusion induced them to quit for a moment. 
			 
			 
			 unfortunately it was a
			 moment decisive of our destiny. I speak of that which produced a repeal of
			 the embargo. considerable discontent was certainly excited in Massachusets. but it’s extent was magnified infinitely beyond it’s reality,
			 and an intrigue of (I
			 believe) not more than two or three members, reputed republicans, excited in Congress an 
                  a belief that we were under the alternative of civil war, or a repeal of the embargo, and the embargo was repealed. thus were we driven by treason among ourselves from the high & wise ground
			 we 
                  had taken, and which, had it been held, would have
			 either restored us our free trade, or
			 have established manufactures among us. the latter object will still be obtained, at least as to houshold manufacture, which is more than the half in value
			 of
			 what we have heretofore recieved from abroad. but the imprudent adventures of our merchants have put into the hands of the robbers by sea & land, much of the capital which the embargo had
			 secured
			 for emploiment in manufactures. I am supremely happy in being withdrawn from these turmoils: but cannot but interest
			 myself for my friends still engaged in them, and wishing you all ‘a good
			 deliverance,’ I beg leave to add to yourself the assurances of my friendly attachment & high respect.
          
            Th:
            Jefferson
        